The facts appear from the following opinion of
Klein, P. J.,
— Wilbert P. Parkhurst died a resident of Puerto Rico, on June 28,1958. When he died, Girard Trust Corn Exchange Bank, hereinafter referred to as Girard, held, in a safekeeping account in his name, various securities listed in the joint names of decedent and each of the five following persons: His son, Charles Parkhurst; his daughter, Elsie Parkhurst; his niece, Rae Fischer, and two employes, Cristina Rivera and Socorro Rivera.
Norman Parkhurst was appointed judicial administrator of decedent’s estate in Puerto Rico. On February 25, 1958, a citation issued upon the judicial administrator’s petition, directed to Girard and the five above designated persons, to show cause why decedent’s checking account and the securities registered jointly in their names and the name of decedent in decedent’s safekeeping account, should not be released to him. Preliminary objections were filed by Girard, challenging the jurisdiction of the orphans’ court. In an opinion by Lefever, J., dated May 28, 1958, reported in 14 D. & C. 2d 661, the preliminary objections were sustained without prejudice to the right of any proper person to apply for ancillary letters of administration and to raise the questions raised in the petition at the audit of the ancillary administrator’s- account.
*763Ancillary letters of administration were issued by the Register of Wills of Philadelphia County to Seymour C. Wagner on July 21, 1958. On March 30, 1959, a citation issued on his petition, directed to Girard and to the aforementioned five persons, to show cause why the moneys contained in decedent’s checking account and the jointly registered securities should not be released to the ancillary administrator.
An answer was filed by Girard, which, in effect, states that it is a stakeholder and will abide by the decision of the court, which it regards as necessary to protect it from double liability, because of the conflicting claims of the parties in interest.
Stipulations in lieu of answers were filed by Elsie Parkhurst, Cristina Rivera and Socorro Rivera agreeing that the cash and the jointly registered securities 'could be transmitted to the domiciliary administrator without prejudice to their rights to make such claims as might be appropriate at the domicile.
Responsive answers were filed by Charles W. Parkhurst and Rae Fischer, and replies were filed thereto. These matters came on for hearing before me on October 13, 1959.
Rae Fischer, decedent’s niece, is a resident of Pennsylvania and receives no benefits from decedent’s estate in Puerto Rico. In sustaining the preliminary objections filed in this case, Judge Lefever said, on page 667:
“. . . Rae Fischer is entitled to have the question of her title to these certificates determined in Pennsylvania and not be required to undergo the expense and effort of following these certificates to Puerto Rico. . . .”
We are in full accord with this statement. In Noble ’ Estate, 71 D. & C. 183 (1950), we said, at page 188:
“The law is clear that the orphans’ court, when ■ adjudicating the account of an ancillary administra*764tor, is not restricted to making awards to creditors only. It may, in its discretion, distribute the funds among the parties entitled to it or remit it to the forum of the domicil for that purpose: Berlin’s Estate, 245 Pa. 256 (1914) ; Dent’s Appeal, 22 Pa. 514, 520 (1854).”
Accordingly, we will pass upon Rae Fischer’s claim to the securities and the dividends declared thereon in this opinion.
We will, however, refrain from passing upon the claim of decedent’s son, Charles. He is a resident of Puerto Rico and is entitled to a share of his father’s estate. It appears from statements of counsel that under the law of Puerto Rico all property received by a beneficiary from a decedent in his lifetime or placed in their joint names by decedent is treated as an advancement. Such property is regarded as part of decedent’s estate and then deducted from the heir’s share. I accordingly direct that the securities held jointly by decedent and his son, Charles, be transmitted to the domiciliary administrator without prejudice to Charles’ right to make such claims thereto as he deems appropriate at the domicile in Puerto Rico.
The facts with respect to Rae Fischer’s claim are not in dispute, having been agreed to in a stipulation of counsel which has been made part of the record.
Decedent opened a checking account in his own name in 1937 at Corn Exchange National Bank and Trust Company, hereinafter referred to as Corn Exchange, now, by merger, Girard Trust Corn Exchange Bank. On the date of decedent’s death, $14,892.36 was on deposit in this account.
On or about September 15, 1941, decedént, with his own funds, purchased the following securities, and caused them to be registered in his name and that of his niece, Rae Fischer, “as joint tenants with the rights of survivorship and not as tenants in common”: *76550 shares General Motors Corporation, common stock, par $10, certificate no. W C 401-852; 10 shares E. I. du Pont de Nemours & Co., 4% percent preferred, certificate no. J-66837; and 40 shares Commonwealth Edison Co., certificate no. 61655.
The certificates were forwarded by the bank to decedent on October 22,1941. On October 6,1942, decedent rented a safe deposit box at Corn Exchange. One week later, on October 13, 1942, he changed it into a jointly owned box in his name and that of Rae Fischer, “with either having full rights of entry therein without the presence of the other.”
The safe deposit box was surrendered on September 4, 1947, and Rae Fischer delivered the above listed securities to the Corn Exchange “for account of W. P. Parkhurst — safe keeping.”
The 40 shares of Commonwealth Edison Co. were sold by Corn Exchange on decedent’s written order on November 20, 1950, for $1,073.47, and the 10 shares of duPont preferred were sold on his written order on November 22, 1950, for $1,243.82.
On February 1, 1951, Corn Exchange purchased 50 shares United States Steel common and charged decedent’s account with the cost. The certificate was registered in the joint names of decedent and Rae Fischer in the same manner as the stock which had been sold. The certificate was placed in decedent’s safekeeping account. In 1955, this stock was split two-for-one and a new certificate issued, registered jointly in the same manner. This certificate was also delivered to Corn Exchange for safekeeping on behalf of decedent.
As a result of two stock splits of the General Motors stock, the first, a two-for-one split on October 30,1950, and the second, a three-for-one split in 1955, three new certificates for 100 shares each were issued, each registered jointly in the names of decedent and Rae Fischer. *766These certificates were also retained by the bank in decedent’s safekeeping account.
All dividends issued on all of these shares in decedent’s lifetime were deposited by the bank to the credit of the “W. P. Parkhurst” checking account.
- All of the stock certificates in question held in decedent’s safekeeping account were accompanied by what were described in the stipulation as “printed forms of ‘loose powers’ or ‘stock powers’ or ‘assignments separate from certificate,’ all undated and all blank as to type of security, certificate number, name of transferee or assignee, and in all other respects also blank, except that each bore the signature of decedent and Mrs. Fischer.”
. The custodian department cards of Corn Exchange or Girard with respect to all of the securities mentioned in the preceding paragraph were titled in the name of W. P. Parkhurst and no other name appears on the account card as an owner or coowner of the account and, as a matter of this bank’s practice, none of the securities would have been delivered to anyone other than decedent except upon decedent’s express authorization.
The auditing judge is of opinion that the present case is controlled by Martella Estate, 390 Pa. 255 (1957), and Grossman Estate, 386 Pa. 647 (1956).
In the Martella case certain stock certificates in the name of decedent and one of his sons “as joint tenants with right of survivorship and not as tenants in common” were found in a small metal box which decedent always kept in his possession in his house and to which he had access but the son did not. All of the stocks in question were purchased by decedent with his own money and all of the income from the stocks was kept by decedent and included in his income tax returns. In holding that no valid inter vivos gift had been proved, Mr. Justice Bell said, at page 258:
*767“In Grossman Estate, 386 Pa. 647, 126 A. 2d 468, the Court said (pages 649-650) : Tn Brightbill v. Boeshore, 385 Pa. 69, 122 A. 2d 38, the Court, quoting Tomayko v. Carson, 368 Pa. 379, 383, 83 A. 2d 907, said (page 74) : “ *A claim of a gift inter vivos against the estate of the dead must be supported by clear and convincing evidence: Leadenham’s Estate, 289 Pa. 216, 137 A. 247; Snyderwine, Admrx. v. McGrath, 343 Pa. 245, 22 A. 2d 644.’ ”
“ Tn the recent case of King Estate, 387 Pa. 119, 126 A. 2d 463, . . . the Court said (page 122) : “To constitute a valid gift inter vivos . . ., two essential elements are requisite: An intention to make an immediate gift and such an actual or constructive delivery to the donee (a) as to divest the donor of all dominion and control, or (b) if a joint tenancy is created, as to invest in the donee so much dominion and control of the subject matter of the gift as is consonant with a joint ownership or interest therein.” ’ ” See also Balfour v. Seitz, 392 Pa. 300 (1958) ; Elliott Estate, 378 Pa. 495 (1954).
It seems evident that Rae Fischer has failed to meet the burden which is placed upon her to establish that decedent made a completed inter vivos gift of the stock in dispute to her.
In the opinion of the hearing judge decedent did not intend to make an immediate gift of the jointly registered securities to claimant; evidently they were not to become her property until he died. Decedent retained sole and complete control and dominion over them during his lifetime. He could do with them as he willed without interference from his niece. Although the securities were registered in their joint names, they were in decedent’s sole possession at the time of his death. There was no delivery to claimant which vested in her the degree of control over the securities that is consistent with joint ownership or interest in the *768securities, and the execution and delivery by her to decedent of the blank stock powers permitted him to deal with the stock as if he were the sole owner.
Counsel for Rae Fischer appears to place great reliance upon the fact that for a period of five years from October 13, 1942, until September 4, 1947, the original securities, registered in their joint names, were kept in a safe deposit box to which each had full access. In our opinion this fact is of little consequence under the circumstances of this case.
In Grossman Estate, supra, a stock certificate, made out in the name of decedent or his sister, was found in his safe deposit box after his death. A printed power of attorney, signed by claimant, was attached to the certificate, authorizing decedent to pledge the certificate as collateral security for any loan. It also appeared that claimant had a right of access to the box. The court held that these facts were not sufficient to constitute clear and convincing evidence of a valid inter vivos gift of a joint interest in the stock certificate with right of survivorship. The court said, at page 650:
“Assuming Theodore Grossman had a donative intent, claimant failed to prove an actual or constructive delivery of the stock of Hudson’s, Inc., by clear and convincing evidence. Claimant, we repeat, never had possession of the stock certificate; the stock certificate was always kept in the safe deposit box of decedent. A right of access to the safe deposit box which contained these shares, as well as many other shares of stock of the decedent, does not amount to or prove delivery or a completed gift to claimant. Even a joint lease of a safe deposit box, without more, is not of itself sufficient to establish joint ownership of securities found therein which originally belonged to one of the lessees: Tomayko v. Carson, 368 Pa. supra; Wohleber’s Estate, 320 Pa. 83, 181 A. 479; Cf. also King Estate, *769387 Pa., supra [387 Pa. 119]; Isherwood v. Springs-First National Bank, 365 Pa. 225, 74 A. 2d 89.”
In the instant case, Rae Fischer surrendered any right she may have had in 1947, when she removed the securities from the joint safe deposit box and returned them to decedent’s sole and exclusive control. She did not at any time include any of the securities as her property in her Pennsylvania personal property returns. Her entire course of conduct negatives' her present claim and clearly demonstrates that she did not regard herself as a coowner of the securities but merely as her uncle’s agent to facilitate his dealings with them.
We are confirmed in our conclusion by the significant fact that the specific securities Rae Fischer is now claiming were never in the safe deposit box. The United States Steel stock was purchased in 1951, about four years after the box was surrendered, and the certificate for 50 shares of the General Motors stock originally in the box was returned and replaced by three new certificates for 100 shares each.
The hearing judge therefore rules that Wilbert P. Parkhurst, decedent, did not make a valid gift inter vivos of the securities registered in his name jointly with his niece, Rae Fischer, and that consequently she had no right or title thereto.
Rae Fischer’s claim with respect to the dividends received prior to decedent’s death is also without merit. Decedent acted, and was consistently treated, as the sole owner of these dividends during his lifetime. They were all credited at his express direction to his sole account and he included all of them in his Federal income tax returns. Decedent’s appropriation of these dividends was never challenged or questioned by claimant. She never received or claimed any of the dividends in her uncle’s lifetime and there is nothing in this record to suggest that she expected, or that her uncle *770•intended her, to have any right to or interest in them while he was living. This is fully supported by her admission that she never included any of the dividends in her income tax returns.
June 3, 1960.
The claim with respect to the dividends declared on the securities since decedent’s death is equally without merit. Having concluded that Rae Fischer has no right or title to the securities themselves, it follows without question that she has no right of any kind to these dividends.
Accordingly the claims of Rae Fischer to the securities registered jointly in the names of decedent and herself, as well as to all dividends declared in his lifetime or since his death, are dismissed. . . .
Bolger, J.,
— As recited in the opinion of the hearing judge, decedent, a resident of Puerto Rico, maintained a safekeeping account at the Girard Trust Corn Exchange Bank, and at the time of his death certain securities were found in this account registered severally but similarly in the joint names of decedent and of five other persons. The hearing judge passed upon the merits of only one of these claims, viz., that of Rae Fischer, decedent’s niece. Of the four others, upon whose claims the hearing judge did not take jurisdiction but reserved to all of them the right to present their claims against decedent’s estate at his domicile, Puerto Rico, only one, decedent’s son, Charles, has filed exceptions. The niece, Rae Fischer, also filed exceptions, which are the main subject of this opinion.
Since our jurisdiction over the claim of the son, Charles, was discretionary with the hearing judge and the record does not reveal that the refusal to assume jurisdiction was capricious or arbitrary, we find the *771exceptions of Charles are without merit: Noble Estate, 71 D. & C. 183 (1950) ; Berlin’s Estate, 245 Pa. 256.
Claimant, Rae Fischer, not only claims the securities registered in the names of decedent and of herself, but also the dividends upon them which were paid to decedent in his lifetime. Her exceptions are based upon the conclusion of the hearing judge that decedent did not intend to make an inter vivos gift to her and that there had not been proper delivery. All of the relevant facts are contained in the opinion and do not require repetition. The securities in question were found in an exclusive safekeeping account of decedent at Girard and registered in the names of decedent and of claimant as joint tenants with right of survivor-ship and not as tenants in common, along with.blank powers of attorney signed by both decedent and claimant. The instruments were admittedly not testamentary and, therefore, claimant to prevail must establish an inter vivos gift from decedent: Elliott Estate, 378 Pa. 495 (1954). The tentative trust doctrine does not apply: Chadrow v. Kellman, 378 Pa. 237, 244. The award to the domiciliary administrator of decedent’s intestate estate naturally follows the hearing judge’s conclusion that there was no immediate gift.
Claimant bears the burden of establishing the gift by a clear and convincing proof that decedent: (1) Intended to make an immediate gift; and (2) such an actual or constructive delivery to her (a) as to divest decedent of all dominion and control, or (b) if a joint tenancy were created, as to invest in claimant so much dominion and control of the subject matter of the gift as is consonant with a joint ownership or interest therein: Amour Estate, 397 Pa. 262 (1959) ; Martella Estate, 390 Pa. 255; Grossman Estate, 386 Pa. 647; Balfour v. Seitz, 392 Pa. 300; Elliott Estate, supra, and King Estate, 387 Pa. 119.
*772The history of the case covers the period from September 15, 1941, when the first stock purchase took place, until the date of decedent’s death, June 28,1956. The intervening years involved a series of events from which we must derive the necessary conclusions as to intent and delivery or the lack of either or both of them. The case differs from most of the cited ones because of the number of incidents involved. The facts, however, approximate those in Elliott Estate, supra.
Claimant does not rely upon a contract between the parties or with the bank as in Amour Estate, supra, King Estate, supra, or in the cases cited in the footnote appearing in King Estate, supra, page 123, viz., Furjanick Estate, 375 Pa. 484; Lochinger v. Hanlon, 348 Pa. 29; Fuller v. Fuller, 372 Pa. 239; Culhane’s Estate, 334 Pa. 124; Mader v. Stemler, 319 Pa. 374, and Mardis v. Steen, 293 Pa. 13. In all of these cases, except Culhane’s Estate, claimant was wife or child of the alleged donor. Nor does she assert that a contract existed between decedent and the issuer of the securities: Horstman Estate, 398 Pa. 506. Neither is there any direct evidence of an express, unequivocal or unambiguous gift as in Brightbill v. Boeshore, 385 Pa. 69, and in Chappie’s Estate, 332 Pa. 168. Therefore, there is not involved an attempt by the domiciliary administrator to void an established prima facie gift, which circumstance, under the last two cited cases, would shift the burden of proof to the domiciliary administrator to overcome the prima facie case by proof that is clear, precise and indubitable.
In the absence of contract or of an established prima facie gift, we cannot extract from the history of the several transactions and rely upon isolated acts or declarations for or against either party, such as the facts which existed at the date of death, to wit, the possession and registration of the securities with the accompanying blank powers executed by both parties *773which would require without more evidence an award to the administrators (Elliott Estate, supra), or that claimant had received delivery of the securities because she possessed them for a brief time when she removed them from the safe deposit box on September 4, 1947, and immediately placed them in decedent’s safekeeping account with Girard, or ruling that the safe deposit box being in joint names was insufficient to sustain claimant’s burden of proof: Isherwood v. Springs-First National Bank, 365 Pa. 225; Tomayko v. Carson, 368 Pa. 379.
Many of the acts and declarations of decedent and claimant are equivocal and ambiguous. Certainly no single act can be said to be so complete in itself as to be unrelated to other actions or declarations. Therefore evidence of all transactions is admissible and there is no basis for excluding from the record any evidence of transactions between the date of the opening of the box and the date of decedent’s death. In Grossman Estate, supra,' pages 651-652, Justice Bell said:
“. . . where an intention to make a gift is not clearly manifested or the evidence of delivery is not clear, or the acts or declarations of decedent are equivocal, or ambiguous or incomplete, parol evidence is admissible to prove (a) an intention or lack of intention to make a gift, and (b) delivery or failure of delivery.” It is only from a careful review of the entire course of conduct of the parties and of their agents that correct findings of fact and conclusions of law can be made.
Our review of these facts sustains all of the findings and conclusions of the hearing judge. The first salient factor is that claimant is not the wife or child of decedent and therefore her burden of proof is not lessened as it was in King Estate, supra; Brightbill v. Boeshore, supra, and Chappie’s Estate, supra. Among the other facts are that all the securities were pur*774chased with decedent’s own funds, that the proceeds of sales when made were deposited in his individual bank account, that he alone gave all instructions for purchase and sale of securities, for their registration and for their custody, legal possession of the securities was at all times in decedent during his life and he received all dividends, that he at all times acted in a proprietary manner and treated claimant as a messenger or agent and that he intended that her only interest in the securities was her right of survivorship.
Quoting from paragraph 43 of the stipulation of facts: “Correspondence from decedent to Girard shows that it was the belief and intent of decedent that shares of stock, the certificates for which were registered in his name jointly with another as joint tenants with the right of survivorship and not as tenants in common would be the sole property of and subject to the sole control of the other joint owner in the event of the death of the decedent, but not prior thereto.” Among the statements so made by decedent in letters to Girard was one under date of September 2, 1955, in which he stated: “In answer to my request that all dividends for stock held in my name or in joint names be placed at my personal account, for which I have sent you powers of attorney to give me full control of the joint held stock. . . Similarly, on October 6, 1955, in a letter to the General Motors Corporation, after referring to 540 shares of General Motors Common Stock, apparently held in his own name, he said: “In addition, held jointly in the names of Wilbert P. Parkhurst and Elsie Parkhurst 41 shares. Also held jointly in the names of Wilbert P. Parkhurst and Socorro Rivera 162 shares. I have a power of attorney for the shares held jointly, therefore my holdings are 843 shares. The stock certificates are held by the Girard Trust Corn Exchange Bank, Broad and Chestnut Streets, Philadelphia, Pa. for safekeeping. All dividends are to be *775paid to the Girard Trust Corn Exchange Bank for the account of W. P. Parkhurst.” While these statements are not essential to the determination of the case, they are pertinent and relevant because they are part of the res gestae. They all tend to negative any intention to make a gift or that anyone other than himself had anything but a possible testamentary interest in the stock.
It is equally important that we turn to a review of the actions of claimant during this time. She always acted with alacrity and without protest in following every one of decedent’s instructions. Her visits to the safe deposit box were not on her own behalf, but only on behalf of decedent. She never had legal possession in the nature of dominion or control of her own over the certificates, but acted merely as temporary custodian when she obtained them from the box on September 4, 1947, and placed them in decedent’s safekeeping account with Girard and received from Girard a receipt therefor. If she had regarded herself as donee at this point, she would have retained possession of the securities as did the donee in Brightbill v. Boeshore, supra, and Chappie’s Estate, supra. The very most that claimant can derive from this temporary custody of the securities is that the nature of her holding them is unclear, equivocal and ambiguous. The conclusion of the hearing judge that claimant was merely decedent’s agent and not his donee is supported by her conduct. She signed transfers immediately upon request and without protest; she failed to demand dividends or custody of the securities at any time; she executed the blank powers found with the securities after decedent’s death, all of these facts not only point to her not ever having so much dominion and control of them as is consonant with a joint ownership or •interest therein, but to the fact that she must have-understood at all times that decedent did not intend *776to make an immediate gift of any interest in the securities to her, but that she should own them at his death. For these reasons and under the authorities cited by the hearing judge and those stated above, we sustain the hearing judge’s conclusion that claimant has not successfully fulfilled her obligation of proving her case by clear and convincing testimony.
The intentions and actions of decedent certainly rise no higher than did those of decedent in Elliott Estate, supra, wherein Justice Allen Stearne stated, page 500: “Our reading of the testimony coincides with the excellent summary of President Judge Gross when he said that decedent ‘wanted to give away his money and keep it at the same time.’ Obviously decedent did not intend the alleged donees to receive these funds until after his decease.” From- the facts of the instant case, it does not even appear that decedent acted as an “Indian giver”, for he never invested in claimant so much dominion and control of the stocks as was consonant with a joint ownership or interest therein. It necessarily follows that since there was no gift to claimant, the dividends paid to decedent were his property and claimant had no right to them.
The majority and the minority opinions part company initially because of the minority opinion’s approach. Therein the burden of proof is placed upon the domiciliary administrator, whereas the majority holds that it rests upon claimant. The controlling point of difference is that the minority rejects the basic conclusion of the majority and of the hearing judge that decedent at all times acted as principal throughout the history of the case, while claimant acted at all times as the agent of decedent and not as the recipient of a gift. This point distinguishes this case from all of the cited precedents. Again the minority opinion seeks to distinguish this case from Martella Estate, supra; Grossman Estate, supra, and Elliott Estate, supra, on *777the ground that those cases do not involve a joint tenancy. Both the Martella and Elliott cases definitely involve joint tenancies while in Grossman Estate, supra, the name of the owner or registered holder was “Hilda S. Grossman or Theodore M. Grossman.”
The magnitude of the current trend of purchasers of securities having them registered in the form áppearing in this case has apparently raised in Judge Lefever’s mind the question of whether all of the elements of joint tenancy have been sufficiently weighed in this case as well as in the cited cases. One answer to this query is in the express provision in the principle of law pertaining to this type of registration requiring only a qualified delivery. Another answer is that no matter what result would flow from such an analysis here, the applicable principle requires in all cases that there be (1) intention to make the gift, and (2) some form of delivery, neither of which has been proved by clear and convincing testimony in this case.
Next, the minority opinion gratuitously deduces from paragraph 43 of the stipulation of facts that decedent intended to make an immediate gift. Not only do we read this paragraph differently as hereinbefore recited, but counsel at the reargument, which was heard principally because of such possible implication, maintained that no such deduction was intended. There was no agreement between counsel or the parties that decedent intended to make an immediate gift. Finally, taking off from this false premise, the minority grabs at several straws from the whole bale of facts to jump to conclusions based largely upon supposititious facts, facts not to be found in the record. As hereinbefore stated, the essential elements of a gift must be determined from a review of the entire record.
The exceptions are dismissed and the decree is confirmed absolutely.
June 3, 1960.